                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:21-cv-00090-MR

ROBERT WILLIAMS,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                        ORDER
                                 )
AARON LNU, et al.,               )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on its own motion.

      On May 28, 2021, the North Carolina Department of Public Safety

(NCDPS) filed a document under seal indicating it was unable to procure a

waiver of service for Defendant “Aaron LNU” for the reasons stated in that

document.1     [Doc. 17].    The sealed document provides the last known

address for Defendant Aaron. [See id.].

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, if an

incarcerated plaintiff proceeding in forma pauperis provides the Marshals



1
 This Defendant’s true full name is David Aaron. The Court will instruct the Clerk to
update the docket accordingly.
Service sufficient information to identify and serve the defendant, the

Marshals Service’s failure to complete service will constitute good cause

under Rule 4(m) if the defendant could have been located with reasonable

effort. See Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995); Greene v.

Holloway, No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000)

(where the district court dismissed a defendant in a Section 1983 action

based on the prisoner’s failure to provide an address for service on a

defendant who no longer worked at the sheriff’s office, remanding so the

district court could “evaluate whether the marshals could have served

[Defendant] with reasonable effort”).

     Here, despite that requests for waivers of service were submitted to

the NCDPS, no waiver from Defendant Aaron was obtained. As such, it does

not appear that this Defendant actually ever received service of process.

With the additional information supplied for service on Defendant Aaron, the

U.S. Marshal is hereby ordered to use reasonable efforts to locate and obtain

service on this Defendant in accordance with Rule 4.

     To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 17 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendant Aaron.




                                        2
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order and Docket Nos. 1 and 17 to the U.S. Marshals Service.

The U.S. Marshal shall use reasonable efforts to locate and obtain

service on Defendant Aaron in accordance with Rule 4.

     The Clerk is also respectfully instructed to update the docket in this

matter to reflect the full name of Defendant Aaron LNU as David Aaron.

     IT IS SO ORDERED.

                               Signed: June 3, 2021




                                       3
